DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the claims were objected to and rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the claim objections and 112 rejections.  
3.	Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive in view of the amendments.
4.	Applicant’s argument that Makarov fails to teach a second filter within the dirt bin is not persuasive as Scholten was relied upon for this limitation.  Scholten teaches first and second filters in the dirt bin.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
5.	Applicant’s argument that the prior art fails to teach the UV light bathing the first and second filters within the bin is not persuasive.  Although Scholten teaches the first and second filters, it failed to teach the UV light.  Makarov suggests the UV light to bathe the entire interior of the filter housing (claim 1).  Thus, it would be fully capable of also directing UV light onto the first and second filter.  In addition, Makarov also suggests a filter housing with first and second filters wherein it is known for the UV source to direct UV light onto the filters for sanitization 
6.	Applicant’s argument that it would require undue reconfiguration and experimentation by Scholten to incorporate UV lamp within its dust bin to bath the first and second filters is not persuasive.  The examiner is not incorporating Makarov’s UV source into Scholten’s filter housing but using Makarov as an example as to why one of ordinary skill would want to incorporate a UV lamp in a filter housing.  By inserting a UV source in Scholten’s dust bin it would bath the first and second filters, the interior of the filtering housing and airflow for sanitization purposes.        
Claim Objections
7.	Claim 13 is objected to because of the following informalities: 
8.	Claims 13 recites “further, comprising” but the comma should come before “further comprising”.  
9.	Appropriate correction is required.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a motorized transport system” in claim 22.  According to applicant’s disclosure, “a motorized transport system” may be interpreted as wheels.  
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114) and further in view of Makarov (PG Pub U.S 2007/0067943).
15.	Regarding claim 1, Scholten teaches a surface cleaning appliance (100, figs 1-2, para 0025) comprising: a housing (shown by fig 1) comprising; an intake opening (air inlet; 0031); an exhaust opening (air outlet; para 0031); a dust bin (118) in communication with and disposed between the intake and exhaust openings (para 0031) and adapted for retaining airborne germs and germ-laden dust (para 0029); and a motorized blower (116) adapted to pull air containing dirt (reads on germs and germ-laden dust) into the dust bin through the intake opening where the dirt (reads on germs and germ-laden dust) are removed therefrom (para 0031), and to expel the air from the dust bin through the exhaust opening (para 0031); wherein the dust bin comprises first and second filters (one or more filters reads on first and second filter, para 0031); and the air containing the dirt (reads on germs and germ-laden dust) is pulled into the dust bin and through the intake opening (para 0031), passes through the first and second filters (para 0031), and leaves the bin through the exhaust opening (para 0031).  

17.	Regarding claim 2, the present combination of Scholten and Makarov teaches that the dust bin comprises a chamber (para 0031 of Scholten, inherent that bin includes chamber) which also includes a cyclone separator (para 0031 of Scholten); thus, it is adapted so that air is circulated around therein for a prolonged period resulting in an increase of direct UV exposure thereof. 

19.	Regarding claim 4, the present combination of Scholten and Makarov teaches wherein the UV light is UV-C (para 0052 of Makarov).
20.	Regarding claim 5, since the present combination of Scholten and Makarov teaches using UV along with a filter to destroy and remove bacteria/viruses, the present combination of Scholten and Makarov teaches that the first filter is a germicidal filter (using UV with filter reads being a germicidal filter).  
21.	Claims 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114) and Makarov (PG Pub U.S 2007/0067943) and further in view of Faragher (PG Pub U.S 2011/0303244). 
22.	Regarding claim 6, although the present combination of Scholten and Makarov teaches the first filter being a germicidal filter (as discussed above) wherein the filter may be a screen filter (para 0031 of Scholten), it fails to specifically teach the germicidal filter being a copper mesh filter.  However, Faragher teaches a surface cleaning appliance wherein it is known for the filter to be a screen filter such as a copper mesh filter (para 0071) in order to achieve the predictable result of filtering contaminants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first filter [germicidal filter] to be a copper mesh filter as taught by Faragher in order to achieve the predictable result of filtering contaminants.   

24.	Regarding claim 8, the present combination of Scholten, Makarov, and Faragher teaches wherein the mechanical filter is a HEPA filter (para 0031 of Scholten).
25.	Regarding claim 9, the present combination of Scholten, Makarov, and Faragher teaches wherein the dust bin is removable from the housing (para 0047 of Scholten).
26.	Regarding claim 10, since Scholten teaches that the dust collected in the bin can be later disposed (para 0031) and that bin and filters can be removed and installed (para 0047), the present combination of Scholten, Makarov, and Faragher teaches that the dust bin further comprises a lid to enable emptying and cleaning of the bin, and replacement of the filters.
27.	Regarding claim 11, the present combination of Scholten, Makarov, and Faragher teaches wherein the housing further comprises a bottom side (fig 2 of Scholten) parallel to and spaced above the surface (seen from fig 1 of Scholten), and the intake opening (114 in fig 2) is disposed there-through (para 0031 of Scholten).
28.	Regarding claim 12, the present combination of Scholten, Makarov, and Faragher teaches rotating brushes (additional brushes that rotate about a vertical axis, para 0033 of Scholten) depending from the bottom side (para 0033 of Scholten) and extending outwardly from the housing between the bottom side and the surface (para 0033 of Scholten) and adapted to force germs and germ-laden dust from beyond the housing and in surface corners to under the housing and towards the intake opening (implicitly taught).

30.	Regarding claim 14, the present combination of Scholten, Makarov, and Faragher teaches wherein the housing further comprises one or more perimetral sides and a top side (seen by fig 2 of Scholten), and the exhaust opening is disposed through both thereof (through suction source 116, para 0031 of Scholten, reads on between both perimetral sides and top side).
31.	Regarding claim 15, the present combination of Scholten, Makarov, and Faragher teaches wherein the housing further comprises a battery for proving power to the appliance (para 0027 and 0037 of Scholten).
32.	Regarding claim 16, the present combination of Scholten, Makarov, and Faragher teaches wherein the battery is a rechargeable battery (para 0027 and 0037 of Scholten).
33.	Regarding claim 17, the present combination of Scholten, Makarov, and Faragher teaches wherein the appliance further comprises a stationary recharging station (10 in fig 1 of Scholten) separable from the housing and adapted to receive the housing and recharge the battery (para 0027 and 0037 of Scholten).
34.	Regarding claim 18, the present combination of Scholten, Makarov, and Faragher teaches wherein the housing further comprises a computer including a first Wifi transmitter/receiver and a first portion of an operating program (para 0051 and claims 11-12 of Scholten).

36.	Regarding claim 20, the present combination of Scholten, Makarov, and Faragher teaches wherein the remote controller is a smartphone (para 0103 of Scholten), and the second portion of the operating system is a smartphone app downloadable from the Internet (para 0104-0105 of Scholten).
37.	Regarding claim 21, the present combination of Scholten, Makarov, and Faragher teaches the dust bin is adapted so that all of the germs and germ-laden dust which enter is exposed to the UV (para 0050-0053 and claim 1 of Makarov) but fails to specifically teach wherein the dust bin is comprised of a UV-resistant polymer, is adapted to seal UV light therein.  However, Makarov further teaches that it is known for the bin to comprise of a UV-resistant polymer and adapted to seal UV light therein (para 0055) in order to prevent damage to the bin and to avoid UV exposure to the outside environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the dust bin to be comprised of UV-resistant polymer adapted to seal UV light therein as further taught by Makarov in order to prevent damage to the bin and to avoid UV exposure to the outside environment.    
38.	Regarding claim 22, the present combination of Scholten, Makarov, and Faragher teaches a motorized transport system (wheels 130 in fig 2 of Scholten) adapted to move the appliance about the surface (para 0034 of Scholten).
39.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114), Makarov (PG Pub U.S 2007/0067943), and Faragher (PG Pub U.S 2011/0303244) and further in view of Chang (PG Pub U.S 2020/0330637). 
40.	Regarding claim 23, the present combination of Scholten, Makarov, and Faragher fails to teach an ion generator and an essential oil diffuser in communication with the exhaust opening; wherein the air leaving the bin through the exhaust opening passes the ion generator and the essential oil diffuser and is ionized and infused as it exists the housing.  However, Chang teaches filtration of airflow through a HEPA filter and then an ion generator and an essential oil diffuser in communication with the exhaust opening; wherein the air leaving the bin through the exhaust opening passes the ion generator and the essential oil diffuser and is ionized and infused as it exists the housing (para 0028 and 0030) in order to purify oil laden airflow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Scholten, Makarov, and Faragher to include and ion generator and an essential oil diffuser in communication with the exhaust opening; wherein the air leaving the bin through the exhaust opening passes the ion generator and the essential oil diffuser and is ionized and infused as it exists the housing in order to purify oil laden airflow.     
41.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (PG Pub U.S 2018/0344114), Makarov (PG Pub U.S 2007/0067943), Faragher (PG Pub U.S 2011/0303244) and Chang (PG Pub U.S 2020/0330637) and further in view of Lavoie (PG Pub U.S 2016/0100728).  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714